                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 WILLIAM CADDICK and STEPHEN
 HOPKINS, individually and on behalf of            Case No. 2:19-cv-02106-JDW
 all similarly situated individuals,

                Plaintiffs,

        v.

 TASTY BAKING COMPANY,

                Defendant.


                                             ORDER

       AND NOW, this 24th day of January, 2020, upon consideration of Plaintiffs’ Motion and

Memorandum for Conditional Certification (ECF No. 29), it is hereby ORDERED that the Motion

is GRANTED.

       It is FURTHER ORDERED as follows:

       1.      No later than February 6, 2020, Defendants shall supply an updated computer-

readable file containing the names, last-known mailing addresses, dates of employment, job title,

respective warehouse, e-mail addresses, and telephone numbers for those individuals who have

worked as distributors for Defendants during the three-year period preceding the date of this Order;

       2.      No later than February 13, 2020, Plaintiffs shall submit to the Court for approval a

revised proposed notice form to comport with the following requirements:

               a. There shall be a 45-day opt-in period;

               b. Such notice must contain the following language: “You have the right to retain

                   your own attorney, but you are not required to do so. If you choose to join this

                   lawsuit and do not retain your own attorney, you will be represented by the
                    following attorneys:” followed by Plaintiff’s counsel’s name and address;

        3.      Plaintiffs are authorized to send notice via certified mail and/or e-mail to those

individuals identified in the file; and

        4.      The notice and opt-in process shall be concluded within 60 days of the Court’s

approval of the revised notice.



                                                     BY THE COURT:


                                                     /s/ Joshua D. Wolson
                                                     JOSHUA D. WOLSON, J.




                                                 2
